Maximilian Moss, S.
In this accounting by the trustee of a trust created in article “Ninth” of the will, a determination is sought that literal compliance with the direction therein as to the disposition of the income to the named income beneficiary is impracticable or impossible; and by reason thereof the trustee seeks approval of its proposed disposition of the trust principal and undistributed income. By the terms of the said article the net income was to be paid in monthly installments to a home for girls so long as the home was conducted where it was then located or elsewhere. If it appeared to the trustee that in its judgment circumstances so changed at any time as to render it “unnecessary, undesirable, impracticable or impossible” literally to comply with the provisions of the trust, then the trustee was to ‘* pay the principal of the trust to the Brooklyn Girl Scouts, Inc.” The petitioner was informed that the income beneficiary closed its home on July 15,1956, and it has been indicated that it will not be reopened. On December 16, 1940, the Brooklyn Girl Scouts, Inc., consolidated with six Girl Scout groups then active in New York and it is now a component by said consolidation of “ Girl Scouts Council of Greater New York, Inc.” with offices in this county for the direction of Girl Scout activities in Brooklyn.
The petitioner has concluded that in its judgment the trust established in said “ Ninth ” article of the will has terminated and that the trust principal and income accumulated since October 22, 1956 are presently payable to Girl Scouts Council of Greater New York, Inc., to be applied by it for the purposes of its Girl Scout activities in Brooklyn, New York.
The court is fully in accord with the determination of the trustee that circumstances have arisen and so changed since the execution of the testator’s will, as to render unnecessary, undesirable, impracticable or impossible a literal compliance with the testator’s direction in article “ Ninth ” of his will to pay the trust income to Grace Nettleton Home for Girls, of Harrogate, Tennessee, and that the said trust has terminated. The principal and undistributed income thereof from October 22,1956, shall be distributed to “ Girl Scouts Council of Greater New York, Inc.” the successor by consolidation with the “ Brooklyn Girl Scouts, Inc. ”, the beneficiary named in said article, to be applied by said consolidated Girl Scouts Council for the purposes of its activities in Brooklyn, New York.
Settle decree on notice.